           Case 1:21-cv-02270-CM Document 2 Filed 03/16/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DENNIS ERIC ADAMS, SR.; JAMES RILEY
ADAMS; DENNIS ERIC ADAMS, JR.,

                             Plaintiffs,
                                                                    21-CV-2270 (CM)
                     -against-
                                                       ORDER DIRECTING PAYMENT OF FEE
                                                             OR IFP APPLICATIONS
CITIGROUP GLOBAL MARKETS
HOLDINGS INC.,

                             Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiffs bring this action pro se. To proceed with a civil action in this Court, a plaintiff

must either pay $402.00 in fees – a $350.00 filing fee plus a $52.00 administrative fee – or, to

request authorization to proceed without prepayment of fees, submit a signed IFP application.

See 28 U.S.C. §§ 1914, 1915.

       Plaintiffs submitted the complaint without the filing fees or IFP applications. Within

thirty days of the date of this order, Plaintiffs must either pay the $402.00 in fees or each submit

a fully completed IFP application. If Plaintiffs submit IFP applications, these should be labeled

with docket number 21-CV-2270 (CM). If the Court grants the IFP applications, Plaintiffs will be

permitted to proceed without prepayment of fees. See 28 U.S.C. § 1915(a)(1).

       Plaintiffs have consented to electronic service of documents. No summons shall issue at

this time. If Plaintiffs comply with this order, the case shall be processed in accordance with the

procedures of the Clerk’s Office. If Plaintiffs fail to comply with this order within the time

allowed, the action will be dismissed.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
          Case 1:21-cv-02270-CM Document 2 Filed 03/16/21 Page 2 of 2




appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:   March 16, 2021
         New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               2
